NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                  SEAN P. O’HARA,
                     Petitioner

                           v.

    DEPARTMENT OF HOMELAND SECURITY,
                 Respondent
           ______________________

                      2015-3044
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. SF-0752-13-4800-I-1.
                ______________________

                Decided: April 24, 2015
                ______________________

   SEAN P. O’HARA, Los Angeles, CA, pro se.

    PETER ANTHONY GWYNNE, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, for respondent. Also represent-
ed by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN, JR., KIRK
T. MANHARDT.
                ______________________

 Before NEWMAN, PLAGER, and HUGHES, Circuit Judges.
2                                           O'HARA   v. DHS



PER CURIAM.
    Sean P. O’Hara appeals the Merit Systems Protection
Board’s final decision affirming his removal for lack of
candor and misuse of government property. Mr. O’Hara
asserts that the Board erred in affirming the lack of
candor charge and removal penalty. Because the Board’s
decision is supported by substantial evidence and is not
arbitrary or capricious, we affirm.
                            I
    Mr. O’Hara was employed as a Supervisory Detention
and Deportation Officer in the Enforcement and Removal
Operations Directorate of the Department of Homeland
Security’s Immigration and Customs Enforcement Agen-
cy. On February 28, 2012, an employee reported that Mr.
O’Hara was viewing sexually explicit images on his gov-
ernment computer.
    The Department began an investigation into the mat-
ter. It conducted a forensic analysis of the government
computers used by Mr. O’Hara, which revealed that over
a four-month period he had accessed over 500 sexually
explicit images, websites, and links, and conducted nu-
merous searches for sexually explicit materials. During
the investigation, Mr. O’Hara was interviewed, under
oath, and asked several questions about the allegations
that he viewed pornographic materials. He, at first,
denied that he deliberately viewed such images, but then,
after being shown the images discovered during the
forensic analysis, admitted that he had accessed them.
    On April 12, 2013, the Department notified
Mr. O’Hara of its intention to remove him based on two
charges: (1) his lack of candor during his interview; and
(2) his unauthorized use of government computers to view
sexually explicit images. The lack of candor charge
contained two specifications. One asserted that Mr.
O’Hara was initially less than truthful when he denied
O'HARA   v. DHS                                          3



viewing pornography on his government computer, be-
cause he later admitted having viewed them when con-
fronted with the sexually explicit images. The second
asserted that Mr. O’Hara was less than truthful when he
stated that he did not think it was a violation to access
unblocked sexually explicit images on his government
computers, because he had received annual training on
what use is authorized on government equipment that
explained that such use is prohibited. The unauthorized-
use-of-government-computers charge contained seventeen
specifications, based on different dates that Mr. O’Hara
downloaded or viewed sexually explicit materials or
conducted sexually explicit searches.
    Mr. O’Hara submitted a sworn oral reply to the pro-
posed removal. Thereafter, on August 23, 2013, the
Department notified Mr. O’Hara that it continued to
believe the evidence supported the counts against him
and dismissed him from his position. Mr. O’Hara ap-
pealed to the Board, contesting guilt on all of the charges
and the reasonableness of the removal penalty. The
Board affirmed. Mr. O’Hara appeals. We have jurisdic-
tion under 28 U.S.C. § 1295(a)(9).
                            II
    Our review of the Board’s decision is limited. Under 5
U.S.C. § 7703(c), we must affirm any action, finding, or
conclusion that is not: (1) arbitrary, capricious, an abuse
of discretion, or otherwise not in accordance with the law;
(2) obtained without procedures required by law, rule, or
regulation having been followed; or (3) unsupported by
substantial evidence.
     On appeal, Mr. O’Hara asserts that the Board erred in
affirming the lack of candor charge and removal penalty.
    The Board’s affirmance of the lack of candor charge
was supported by substantial evidence, because the record
contains “such relevant evidence as a reasonable mind
4                                            O'HARA   v. DHS



might accept as adequate to support a conclusion.”
Wrocklage v. Dep’t of Homeland Sec., 769 F.3d 1363, 1366
(Fed. Cir. 2014). As the Board explained, Mr. O’Hara’s
assertion that his lack of candor was due to a misunder-
standing is unpersuasive. In defense of his false state-
ment that he had not used government computers to view
pornography, Mr. O’Hara asserted that he thought
Mr. Lam was asking him about distribution and down-
loading, not viewing. But this is contradicted by the plain
language of the question, which did not ask Mr. O’Hara
about whether he downloaded or distributed pornographic
images, but whether he “viewed” them. J.A. 81–82. It is
also contradicted by his own answers about deleting email
messages containing “off-color” material, J.A. 81, which
show that he understood Mr. Lam’s questions were not
merely about downloading and distributing.
    Moreover, substantial evidence supports the Board’s
finding that Mr. O’Hara lacked candor when he claimed
that he did not think that viewing sexually explicit imag-
es on government computers is prohibited because the
sites where they came from were not automatically
blocked. Mr. O’Hara admitted he received mandatory
training on the proper use of government computers, and
thus Mr. O’Hara knew or should have known that access-
ing such materials was prohibited. Additionally, the
Board correctly concluded that it is inherently improbable
that Mr. O’Hara did not understand that viewing pornog-
raphy on government computers is prohibited, since he
was a GS-13 supervisor with over twenty-four years of
government service. Accordingly, substantial evidence
supports the Board’s affirmance of the lack of candor
charge.
    The Board’s affirmance of the removal penalty was
not arbitrary or capricious. Mr. O’Hara argues that the
Board erred because it rejected some of his submitted
comparators involving last-chance settlement agreements,
and because the removal penalty outweighed the discipli-
O'HARA   v. DHS                                           5



nary infraction under the factors set forth by Douglas v.
Veterans Admin., 5 M.S.P.R. 280 (1981). Both of these
arguments are unpersuasive. As we have explained,
“[d]isparate treatment is not shown by comparing a
penalty imposed by an agency with one emanating from a
settlement agreement.” Dick v. U.S. Postal Serv., 975
F.2d 869 (Fed. Cir. 1992) (Table). Thus, the Board did not
act arbitrarily or capriciously in refusing to use last-
chance settlement agreements as comparators.
     We also do not find that the Board acted arbitrarily or
capriciously in affirming the Department’s removal penal-
ty. Although a removal penalty is severe, it is within the
Board’s discretion so long as the decision “reflects a
reasoned concern for the factors appropriate to evaluating
a penalty.” Kumferman v. Dep’t of Navy, 785 F.2d 286,
291–92 (Fed. Cir. 1986) (quotation omitted). That is
precisely the situation here. When analyzing the Douglas
factors, the Department identified Mr. O’Hara’s mitigat-
ing factors, including his 24 years of government experi-
ence and good job performance, his emotional issues
resulting from his divorce, and the fact that the offense
was not high profile. However, the Department also
identified several aggravating factors, such as Mr.
O’Hara’s prior and fairly recent discipline for misuse of a
government-issued travel credit card, his position as a law
enforcement officer and supervisory official, the deciding
official’s loss of confidence in Mr. O’Hara’s ability to
perform his job duties, the fact that Mr. O’Hara knew his
conduct was prohibited, the deciding official’s assessment
that he was not a good rehabilitation candidate, and the
fact that other sanctions were insufficient to deter his or
other employees’ future misconduct. The Department
carefully weighed these considerations and determined
that removal was appropriate. The Board’s review of this
analysis shows a reasoned concern for applying the Doug-
las factors appropriately, and accordingly we decline to
disturb its affirmance of the removal penalty.
6                                           O'HARA   v. DHS



   Thus, because the Board’s decision was supported by
substantial evidence and was not arbitrary or capricious,
we affirm.
                      AFFIRMED
    No costs.